Case: 18-1768   Document: 106     Page: 1   Filed: 01/31/2020




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                  ______________________

          POLARIS INNOVATIONS LIMITED,
                     Appellant

                             v.

     KINGSTON TECHNOLOGY COMPANY, INC.,
                  Appellee

                    UNITED STATES,
                        Intervenor
                  ______________________

                        2018-1768
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2016-
 01621.
                  ______________________

                Decided: January 31, 2020
                 ______________________

      MATTHEW D. POWERS, Tensegrity Law Group LLP,
 Redwood Shores, CA, argued for appellant. Also repre-
 sented by JENNIFER ROBINSON; AZRA HADZIMEHMEDOVIC,
 AARON MATTHEW NATHAN, SAMANTHA A. JAMESON,
 McLean, VA; NATHAN NOBU LOWENSTEIN, KENNETH J.
 WEATHERWAX, Lowenstein & Weatherwax LLP, Los Ange-
 les, CA.
Case: 18-1768      Document: 106     Page: 2    Filed: 01/31/2020




 2      POLARIS INNOVATIONS LIMITED v. KINGSTON TECHNOLOGY
                                                    CO. INC.




    MICHAEL JOHN BALLANCO, Fish & Richardson PC,
 Washington, DC, argued for appellee. Also represented by
 DAVID M. HOFFMAN, Austin, TX.

    MELISSA N. PATTERSON, Appellate Staff, Civil Division,
 United States Department of Justice, Washington, DC, ar-
 gued for intervenor. Also represented by COURTNEY DIXON,
 DENNIS FAN, SCOTT R. MCINTOSH, JOSEPH H. HUNT;
 THOMAS W. KRAUSE, JOSEPH MATAL, FARHEENA YASMEEN
 RASHEED, Office of the Solicitor, United States Patent and
 Trademark Office, Alexandria, VA.
                  ______________________

     Before REYNA, WALLACH, and HUGHES, Circuit Judges.
 PER CURIAM.
      In its opening brief, Polaris Innovations Limited ar-
 gues that the final written decision at issue in this appeal
 exceeds the scope of the Patent Trial and Appeal Board’s
 authority and violates the Constitution’s Appointments
 Clause. See Appellant’s Br. 52 (citing U.S. Const. art. II,
 § 2, cl. 2). This court recently decided this issue in Arthrex,
 Inc. v. Smith & Nephew, Inc., 941 F.3d 1320 (Fed. Cir.
 2019). Accordingly, the Board’s decision in No. IPR2016-
 01621 is vacated, and the case is remanded to the Board for
 proceedings consistent with this court’s decision in Arthrex.
                  VACATED AND REMANDED
                             COSTS
      No costs.